Citation Nr: 1110486	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-38 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for hypertension (HTN).  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDING OF FACT

HTN was not shown in service or within the initial post separation year, and has not been attributable to service.


CONCLUSION OF LAW

HTN was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters dated in November 2007 and December 2008 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examinations, and statements from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2007 letter mentioned above.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as HTN to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background and Analysis

As an initial matter, a blood pressure reading is considered to be above normal for VA purposes when the systolic reading is 140 millimeters (mm.) of mercury (Hg) or greater or the diastolic reading is 90 mm. Hg or greater, usually designated as 140/90.  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.

Service treatment records (STRs) reflect no abnormal heart or vascular pathology.  One treatment record associated with the STRs appears to be part of a January 1976 VA examination.  That document reflects an isolated elevated blood pressure reading of 140/90.  It was reported that this was a normal examination.  All other readings throughout the Veteran's service time were within normal limits, to include upon service separation examination when a blood pressure reading of 110/60 was recorded.  These records also reflect normal heart and vascular systems.  The STRs show that he was primarily seen for gastrointestinal (GI) complaints, to include an ulcer, and it was noted on at least one occasion (in 1973) that he had a "nervous stomach."  He was seen on more than one occasion for inservice stress, but no high blood pressure or HTN was noted as a symptom or diagnosis.  Therefore, the Board concludes that the service records do not reflect chronic HTN.  The Board notes, however, that service connection has been established for irritable bowel syndrome, status post, vagotomy and pyloroplasty (previously rated as duodenal ulcer, gastroesophageal reflux and irritable bowel syndrome).  See rating decisions in July 2007 and February 2009.  

The first clinical evidence of HTN was many years after discharge.  Specifically, VA treatment records dated from 2004 through 2008 reflect that the Veteran's medical history includes essential HTN for which he takes medication.  When examined by VA in November 2008, it was noted that this condition was first diagnosed in 1999 and that it was well controlled with medication.  Another VA examiner, who conducted a genitourinary exam in November 2008, noted that the Veteran had had HTN for at least 15 years.  The records indicate continued treatment for essential HTN with medication.  

In addition to the absence of documented post-service symptomatology related to HTN for many years after discharge, the evidence includes the Veteran's statements asserting continuity of symptoms.  He argues that his HTN was first noted during service in July 1972.  He specifically points to one record which shows that he was seen for chest pain while marching.  His blood pressure reading was 124/60.  Although the Veteran argues that this record shows that he was seen during service for HTN, the Board's interpretation of the document reflects that the examiner referenced "hyperventilation" and not HTN.  

In other statements, as noted earlier, the Claimant has alleged that when he was treated for stress during service, he should have been found to have HTN.  

In discussion, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Also in rendering a decision on appeal, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Moreover, no chronic blood pressure/HTN was clinically noted in the record until over 20 years after separation.  The 140/90 in 1976, as an isolated rating, is not indicative of hypertension, especially in the long period after service.  The Board emphasizes the multi-year gap between discharge from active duty service (1975) and initial reported symptoms related to hypertension in 1999.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the medical evidence or through his statements.  He has provided no indication that he was treated over the years for hypertension prior to when diagnosed as set out above.  Concerning the lack or readings in service, the record shows multiple normal readings in service.  Apparently examiners that did not take blood pressure readings for other symptoms concluded that there was no basis to take the readings.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the medical evidence does not attribute the Veteran's HTN to active duty, despite his contentions to the contrary.  

Applying the legal criteria summarized above, it is also important to note that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Thus, while he is competent to report his feelings of stress and a nervous stomach during service and thereafter, he is not competent to diagnose HTN as resulting therefrom.  

In sum, HTN is not shown in service or within the initial post separation year.  This condition was first documented in 1999, over 20 years after service separation.  Although the Veteran had an elevated blood pressure reading at one point apparently right after service, additional readings, to include at time of service separation were within the normal range, and high blood pressure/HTN was never reported or indicated.  The reading in 1976 was not considered significant and further readings were not taken and a normal examine was reported.  The evidence of record shows that the isolated elevated blood pressure reading of 140/90 right after service was not a first manifestation of or the initial onset of HTN.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, as a lay person, he is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  See 38 C.F.R. § 3.159 (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion).

Also, matters concerning the etiology of certain conditions, such as HTN, are sufficiently complex that they are not susceptible to lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for HTN is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


